                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BILLIE A. ROYSTER,

                      Plaintiff,
       v.                                           Civil Action 2:20-cv-3128
                                                    Judge Michael H. Watson
                                                    Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Billie A. Royster, brings this action under 42 U.S.C. § 405(g) seeking review of

a final decision of the Commissioner of Social Security (“Commissioner”) denying her

applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

For the reasons set forth below, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors and AFFIRM the Commissioner’s decision.

       I.      BACKGROUND

       Plaintiff filed her applications for DIB and SSI on January 26, 2017, alleging that she

became disabled on June 10, 2014. (Tr. 222–29). After Plaintiff’s applications were denied

initially and on reconsideration, the Administrative Law Judge (the “ALJ”) held a hearing on

March 8, 2019, and issued a decision on April 24, 2019, denying Plaintiff’s applications. (Tr. 46–

84, 25–45). The Appeals Council declined to review that unfavorable determination, and thus, it

became final for purposes of judicial review. (Tr. 1–7).

       On June 19, 2020, Plaintiff initiated this action. (Doc. 1). The Commissioner filed the

administrative record on November 10, 2020 (Doc. 12). Thereafter, Plaintiff filed her Statement
of Errors (Doc. 17) and the Commissioner filed an Opposition (Doc. 19). Plaintiff did not file a

Reply. Therefore, this matter is now ripe for review.

    A.       Relevant Medical History

         Plaintiff challenges only the ALJ’s evaluation of her physical impairments— and her

fibromyalgia in particular. Accordingly, the Undersigned’s summary and analysis focuses on the

same.     The ALJ summarized the relevant medical evidence related to Plaintiff’s physical

impairments:

         The record reflects diagnoses of fibromyalgia and reactive arthritis and [Plaintiff]’s
         significant complaints of fatigue, diffuse pain, stiffness, weakness and swelling.
         However, the objective evidence does not support the degree of limitation the
         [Plaintiff] alleges. Clinical examination findings routinely show the [Plaintiff] to
         be well-appearing and in no acute distress (see e.g., Exhibits 3F/2, 7, 10, 15; 8F/19).
         [Plaintiff] reported improved sleep with medication (Exhibits 3F/14; 14F/3, 7).
         Physical examinations often revealed normal musculoskeletal symmetry, tone,
         strength and range of motion; steady gait; no atrophy and no deformities (Exhibits
         3F/2, 7, 10; 6F; 8F/ 19; 18F). [Plaintiff] underwent thorough work-up for
         inflammatory and autoimmune disorders, which were all negative (Exhibits 3F/7,
         4F; 7F/3; 8F/11; 21F/9). Electrodiagnostic testing was essentially normal with
         minor findings attributed to poor patient effort (Exhibit 12F/2). [Plaintiff] also
         underwent a spinal tap with negative results (Exhibits 5F; 13F/ 16; 20F/43). While
         [Plaintiff] developed some swelling of the left index finger and fourth right toe
         joints, imaging was negative for fracture (Exhibit 16F/3). She followed with
         rheumatologist, Irving Rosenberg, MD, who noted improved joint swelling with
         medication (Exhibits 7F/3; 21F/9). Due to her variety of neurological symptoms
         including imbalance, stiffness, intermittent numbness of upper and lower
         extremities, tremor and twitching, the [Plaintiff] was also referred for neurological
         consult. [Plaintiff]’s twitching was believed to be psychogenic as her involuntary
         movements were “distractible” on exam and her extensive work-up was
         unremarkable. Furthermore, despite the [Plaintiff]’s allegations of balance
         problems and resulting falls, the record does not contain evidence of the need for
         ambulatory aids or medical treatment for injuries resulting from falls. [Plaintiff]
         was counseled regarding somatization disorder (Exhibits 8F/14; 10F). The record
         reflects that prescribed medications such as, Gabapentin and Sulfasalazine, helped
         stabilize the [Plaintiff]’s symptoms as she rated her pain overall as two out of ten
         (Exhibits 14F/3, 7; 20F/10, 28; 21F/36).

         With respect to the [Plaintiff]’s neck pain, imaging revealed significant cervical
         disc disease at the C5-C6 level with [kyphotic] deformity and foraminal stenosis
         (Exhibits 8F/14; 13F; 18F). [Plaintiff] received no significant benefit from epidural
         steroid injections or conservative measures including physical therapy and

                                                   2
         medication. Accordingly, surgical intervention was recommended and [Plaintiff]
         underwent an anterior cervical decompression and fusion of the C4-5 and C5-6
         levels with graft and anterior plate fixation (Exhibits 17F; 18F; 19F/1, 10, 13;
         22F/19-20; 29F). Within a week of the surgery, [Plaintiff] reported significant
         improvement in her neck pain and soon thereafter, her neck pain had completely
         resolved. Follow-up imaging confirmed intact hardware, preserved vertebral
         heights without evidence of acute fracture or spondylolisthesis and maintained
         intervertebral disc space (Exhibits 20F/27; 21F/20-21, 36; 22F/4, 12, 21). Despite
         resolution of the [Plaintiff]’s neck pain, she continued to report chronic low back
         pain. Lumbar spine imaging revealed a small disc protrusion at the L4-5 level
         without compression and no significant degenerative disc changes. On exam, she
         exhibited normal gait and station, normal light touch sensation and normal muscle
         bulk. [Plaintiff]’s neurosurgeon referred her for pain management and specifically
         noted that he did not recommend surgical intervention. [Plaintiff] did participate
         in physical therapy with short-term relief of her lumbar pain (Exhibits 20F/27;
         22F/3-4; 23F; 26F).

(Tr. 34–35).

    B.         The ALJ’s Decision

    The ALJ found that Plaintiff met the insured status requirement through December 31, 2016,

and that she had not engaged in substantial gainful employment since June 10, 2014, the alleged

date of onset. (Tr. 30). The ALJ also determined that Plaintiff suffered from the following severe

physical and mental impairments: fibromyalgia; reactive arthritis; cervical spine disc herniation

and kyphotic deformity status post corpectomy and fusion; lumbar spine disc disease; depression;

anxiety; somatization disorder and insomnia. (Tr. 31). The ALJ, however, found that none of

Plaintiff’s impairments, either singly or in combination, met or medically equaled a listed

impairment. (Id.).

         The ALJ assessed Plaintiff’s residual functional capacity (“RFC”) as follows:

         After careful consideration of the entire record, the undersigned finds that
         [Plaintiff] has the residual functional capacity to perform light work as defined in
         20 CFR 404.1567(b) and 416.967(b) except she must alternate between sitting and
         standing every hour for two to three minutes; can frequently stoop, kneel, crouch
         and crawl; frequently handle and finger with the bilateral upper extremities; must
         avoid all hazards including moving machinery, unprotected heights, ladders, ropes
         and scaffolds and cannot perform fast paced work or work with strict production

                                                  3
        quotas.

(Tr. 33).

        When assessing Plaintiff’s RFC, the ALJ considered and analyzed the opinion evidence

about Plaintiff’s physical impairments.


        As for the opinion evidence, the undersigned considered the opinion Bureau of
        Disability Determination (BDD) medical consultant opinion at Exhibits 1A and 2A,
        affirmed at Exhibits 5A and 6A, limiting the [Plaintiff] to a reduced range of light
        work with postural limitations. The undersigned finds that hearing level evidence
        supports additional manipulative and environmental limitations, in addition to the
        [Plaintiff]’s need to alternate between sitting and standing. Accordingly, the
        undersigned affords this opinion some weight, but not significant weight.

(Tr. 35).

        The undersigned considered Dr. Swedberg’s opinion that [Plaintiff] has a
        “moderate amount” of exertional and postural limitations (Exhibit 6F). The
        undersigned gives this opinion partial weight to the extent Dr. Swedberg’s
        examination findings are consistent with the objective evidence of record.
        Nonetheless, “moderate” is not defined and does not adequately describe function
        or usefully convey the extent of [Plaintiff]’s limitations. Additionally, the
        undersigned finds that the evidence of record overall supports manipulative and
        environmental limitations, for which Dr. Swedberg has not accounted. [ ] .

        Although not acceptable medical sources under the regulations, the undersigned
        also considered the opinions provided by Christina Shaw, MOT, OTR/L and Jana
        Harrington, LPC, LCDC (Exhibits 25F, 27F). Ms. Shaw’s assessment is an
        overestimation of the [Plaintiff]’s limitations, as the objective medical evidence of
        record, as discussed above, does not support it. Further to the extent that Ms. Shaw
        offers the opinion that [Plaintiff] is capable of sedentary work that is an issue
        reserved to the Commissioner. Accordingly, the undersigned gives this opinion
        little weight. Likewise, with respect to the questionnaire completed by Ms.
        Harrington, the presumption that [Plaintiff] would be absent from work due to
        mental health issues more than four times per month is not supported in the
        evidence. Her own treatment notes do not suggest such extreme limitations nor do
        treatment notes or documented observations from other sources. For these reasons,
        the undersigned also gives this opinion little weight.

(Tr. 36).

        The ALJ determined Plaintiff had no past relevant work experience. (Id.). Further, relying

on the VE’s testimony, the ALJ determined that given Plaintiff’s age, education, work experience
                                                 4
and RFC, she was able to perform work that existed in significant numbers in the national

economy, such as a cleaner or sorter. (Tr. 37). Consequently, the ALJ concluded that Plaintiff

has not been under a disability, as defined in the Social Security Act, from June 10, 2014, through

the date of the decision. (Tr. 38).

       II.     STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       The Commissioner’s findings of fact must also be based upon the record as a whole. Harris

v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To this end, the Court must “take into account

whatever in the record fairly detracts from [the] weight” of the Commissioner’s decision. Rhodes

v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL 4881574, at *2 (S.D. Ohio Aug. 17, 2015).

       III.    DISCUSSION

       Plaintiff first alleges that the ALJ committed reversible error because she “undertook no

explicit evaluation of Plaintiff’s credibility.” (Doc. 17 at 16). The Undersigned disagrees.

        Social Security Ruling (“SSR”) 12-2p sets forth how the Social Security Administration

will determine if a claimant has fibromyalgia and how the Administration will evaluate a

claimant’s subjective statements about her fibromyalgia symptoms and functional limitations (i.e.,

how the Administration does a credibility determination, a.k.a. a subjective symptom evaluation).



                                                5
SSR 12-2p, 2012 WL 3104869 (July 25, 2012). With regard to making a credibility determination

or a subjective symptom evaluation, SSR 12-2p indicates that an ALJ must use the two-step

process set forth in Social Security Ruling 96-7p. Id. SSR 96-7p has been replaced, however, by

Social Security Ruling 16-3p, which applies to decisions, like the one at issue here, rendered on or

after March 28, 2016. SSR 96-7p, 2017 WL 5180304 (October 25, 2017). Nevertheless, both

SSR 96-7p and SSR 16-3p refer to the same two-step process articulated in 20 C.F.R. §§

404.1529(c)(3), 416.929(c)(3). Indeed, the difference between the two rulings is that the later

ruling removed the term “credibility” from the earlier ruling in order to “clarify that the subjective

symptoms evaluation is not an examination of an individual’s character.” Dooley v. Comm’r of

Soc. Sec., 656 F. App’x. 113, 119 n.1 (6th Cir. 2016) (internal quotation omitted). Despite this,

courts have, at times, continued to refer to the subjective symptom evaluation as a credibility

determination. See e.g., Phillips v. Comm’r of Soc. Sec., No. 5:20 CV 126, 2021 WL 252542, at

*8 n.5 (N.D. Ohio Jan. 26, 2021) (citing Pettigrew v. Berryhill, No. 1:17-cv-01118, 2018 WL

3104229, at *14 n.14, (N.D. Ohio June 4, 2018) report and recommendation adopted, 2018 WL

3093696 (N.D. Ohio June 22, 2018) (explaining that “[w]hile the court applies the new SSR, it

declines to engage in verbal gymnastics to avoid the term credibility where the usage of the term

is most logical.”)).

        The first step of the subjective symptom evaluation requires an ALJ to determine if there

is a medically determinable physical or mental impairment that could reasonably be expected to

produce a claimant’s symptoms. 2017 WL 5180304, *3-4. Fibromyalgia satisfies that first step.

2012 WL 3104869, at *5. At the second step, an ALJ must evaluate the intensity and persistence

of a claimant’s symptoms to determine the extent to which they limit her ability to perform work-

related activities. Id. At this second step, an ALJ considers the objective medical evidence. Id.



                                                  6
If objective medical evidence does not substantiate a claimant’s subjective statements about the

intensity, persistence, and functionally limiting effects of her symptoms, an ALJ must consider all

of the evidence in the record including daily activities; medications or other treatments used to

alleviate symptoms; the nature and frequency of the claimant’s attempts to obtain medical

treatment for symptoms; and statements by other people about the claimant’s symptoms. Id.; see

also 20 C.F.R. §§ 404.1529(c), 416.929(c).

       In this case, the ALJ performed a subjective symptoms evaluation. The ALJ explicitly set

forth the two-step process for doing so. She wrote:

       In considering the claimant’s symptoms, the undersigned must follow a two-step
       process in which it must first be determined whether there is an underlying
       medically determinable physical or mental impairment(s)— i.e., an impairment(s)
       that can be shown by medically acceptable clinical or laboratory diagnostic
       techniques— that could reasonably be expected to produce the claimant’s pain or
       other symptoms.

       Second, once an underlying physical or mental impairment(s) that could reasonably
       be expected to produce the claimant’s pain or other symptoms has been shown, the
       undersigned must evaluate the intensity, persistence, and limiting effects of the
       claimant’s symptoms to determine the extent to which they limit the claimant’s
       functional limitations. For this purpose, whenever statements about the intensity,
       persistence, or functionally limiting effects of pain or other symptoms are not
       substantiated by objective medical evidence, the undersigned must consider other
       evidence in the record to determine if the claimant’s symptoms limit the ability to
       do work-related activities.

(Tr. at 33). The ALJ next summarized Plaintiff’s subjective complaints:

      [Plaintiff] testified to or elsewhere indicated an inability to work due to problems
      standing, gripping, shaking, radiating neck and back pain, feet and hand swelling, as
      well as, balance and memory issues. She estimated that she could stand for ten
      minutes without pain and sit for five minutes without constant shifting. She testified
      that she frequently drops items and has trouble using zippers. [Plaintiff] stated that
      she has fallen down the stairs many times because of back issues. She also testified
      that two to three days per week she stays in bed all day leaving the bed only to use
      the bathroom. [Plaintiff] reported feeling tired from her medications, but only
      sleeping two to three hours per night. She also stated that she has trouble focusing
      and crying spells with “horrible” thoughts.



                                                7
(Tr. 33–34). The ALJ also summarized Plaintiff’s subjective complaints about her fibromyalgia,

noting that Plaintiff had “significant complaints of fatigue, diffuse pain, stiffness, weakness, and

swelling.” (Tr. at 34).

       The ALJ then found that the first step was satisfied because Plaintiff’s “medially

determinable impairments could reasonably be expected to cause [her] alleged symptoms,” but

that the second step was not satisfied because Plaintiff’s statements about the “intensity,

persistence and limiting effects of [her] symptoms are not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in this decision.” Id. Although

the ALJ did not refer to or use the term “credibility” when she performed this subjective symptom

evaluation, she was not required to do so. Accordingly, the Undersigned concludes that the ALJ

did not commit reversible error by failing to perform a “substantive credibility analysis.”

       At step two of the subjective symptom evaluation, the ALJ also specifically concluded that

the objective evidence of record, including objective medical evidence such as findings from

clinical examinations and diagnostic tests, did not support Plaintiff’s statements about the

intensity, persistence, and limiting effects of her fibromyalgia-related symptoms. (Tr. at 34).

Plaintiff alleges that the ALJ erred by relying on findings from clinical examinations and

diagnostic tests. (Doc. 17 at 15–16). But as previously explained, SSR 12-2p explicitly indicates

that an ALJ must consider “if objective medical evidence . . . substantiate[s] the [claimant’s]

statements about the intensity, persistence, and functionally limiting effects” of fibromyalgia

symptoms. And if not, an ALJ must consider “all of the evidence in the case record . . . ” 2012

WL 3104869, at *5. Therefore, Plaintiff’s assertion that the ALJ erred by considering the lack of

objective medical evidence corroborating the severity of Plaintiff’s alleged symptoms simply

because this case involves fibromyalgia is not well taken.



                                                 8
       The Undersigned additionally concludes that substantial evidence supports the ALJ’s

determination that the objective evidence did not support Plaintiff’s statements about the intensity,

persistence, and limiting effects of her fibromyalgia symptoms. First, the objective medical

evidence did not substantiate Plaintiff’s statements. The ALJ explained, and the record evidence

demonstrates, that upon examination, Plaintiff was routinely well appearing and in no acute

distress. (Tr. at 381, 385, 388, 394, 513). In addition, physical examinations often revealed normal

musculoskeletal symmetry, tone, strength and range of motion, steady gait, no atrophy, and no

deformities. (Tr. 381–82, 385, 389, 466–68, 513, 641–46). Neurological testing results were

unremarkable; testing results for autoimmune and inflammatory disorders were negative. (Tr. at

504–09, 385–86, 456–58, 471–72, 505, 726). Similarly, electrodiagnostic testing was essentially

normal with minor findings attributed to poor patient effort; a spinal tap was negative. (Tr. 547,

460–61, 716).

       Second, substantial evidence supports the ALJ’s determination that other record evidence

did not substantiate Plaintiff’s statements. The ALJ discussed one of the considerations described

in SSR 12-2p— medications and other treatments that Plaintiff used. Specifically, the ALJ noted,

and the record reflects, that medications often “helped stabilize Plaintiff’s symptoms.” (Tr. at 34).

In 2016 and 2017, Plaintiff sought treatment for all over body pain (Tr. at 385), nerve pain (Tr. at

387), myalgias and arthralgias (Tr. at 382), and joint pain (Tr. at 454). On January 24, 2017, she

reported that no medications helped her and on March 9, 2017, she reported that gabapentin did

not work. (Tr. at 456, 495). On September 21, 2017, however, Plaintiff reported that she was

feeling much better on her medications after her gabapentin was increased and she was sleeping

much better with Vistaril. (Tr. at 578). On October 30, 2017, Plaintiff reported that gabapentin

was helping her manage her overall pain and achiness and that her sleeping was better with vistaril.



                                                 9
(Tr. at 574). On November 22, 2017, Plaintiff reported that her medications were helping. (Tr. at

636).    On May 3, 2018, Plaintiff’s fibromyalgia was “[s]table and controlled on current

medications.” (Tr. at 683). On November 8, 2018, she reported feeling OK, that her medications

helped, and that her symptoms were 2 on a 10-point scale. (Tr. at 753). Plaintiff had a set-back

on November 19, 2018, and her fibromyalgia was described as stable but not well controlled on

medications. (Tr. at 701). At a follow up appointment on January 29, 2018, Plaintiff’s gabapentin

was again increased. (Tr. at 705). The records generally reflects that Plaintiff subsequently sought

treatment for other issues. (See e.g, Tr. at 979). The ALJ also noted, and the record reflects, that

although Plaintiff complained about balance issues and falls, the record does not contain evidence

that Plaintiff used ambulatory aids or sought treatment for fall-related injuries. (Tr. at 34).

         In sum, the Undersigned finds that the ALJ conducted a subjective symptom evaluation in

accordance with SSR 12-2p and that the ALJ’s evaluation was substantially supported by the

record. For these reasons, the Undersigned concludes that Plaintiff’s allegations of error lack

merit.

         IV.    CONCLUSION

         Based on the foregoing, it is RECOMMENDED that Plaintiff’s Statement of Errors be

OVERRULED and that the Commissioner’s non-disability determination be AFFIRMED.

         V.     PROCEDURE ON OBJECTIONS

         If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which



                                                  10
objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.

Date: May 12, 2021                           /s/ Kimberly A. Jolson
                                             KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE




                                               11
